
	

114 HR 4392 RH: To amend title 5, United States Code, to require that the Office of Personnel Management submit an annual report to Congress relating to the use of official time by Federal employees.
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 368
		114th CONGRESS
		2d Session
		H. R. 4392
		[Report No. 114–484]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. Ross (for himself and Mr. Jody B. Hice of Georgia) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		
			April 12, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on January 13, 2016
		
		
			
		
		A BILL
		To amend title 5, United States Code, to require that the Office of Personnel Management submit an
			 annual report to Congress relating to the use of official time by Federal
			 employees.
	
	
		1.Reporting requirement
 (a)In generalSection 7131 of title 5, United States Code, is amended by adding at the end the following:  (e) (1) (A)Not later than March 31 of each calendar year, the Office of Personnel Management, in consultation with the Office of Management and Budget, shall submit to each House of Congress a report on the operation of this section during the fiscal year last ending before the start of such calendar year.
 (B)Not later than December 31 of each calendar year, each agency (as defined by section 7103(a)(3)) shall furnish to the Office of Personnel Management the information which such Office requires, with respect to such agency, for purposes of the report which is next due under subparagraph (A).
 (2)Each report by the Office of Personnel Management under this subsection shall include, with respect to the fiscal year described in paragraph (1)(A), at least the following information:
 (A)The total amount of official time granted to employees. (B)The average amount of official time expended per bargaining unit employee.
 (C)The specific types of activities or purposes for which official time was granted, and the impact which the granting of such official time for such activities or purposes had on agency operations.
 (D)The total number of employees to whom official time was granted, and, of that total, the number who were not engaged in any activities or purposes except activities or purposes involving the use of official time.
 (E)The total amount of compensation (including fringe benefits) afforded to employees in connection with activities or purposes for which they were granted official time.
 (F)A description of any room or space designated at the agency (or its subcomponent) where official time activities will be conducted, including the square footage of any such room or space.
 (3)All information included in a report by the Office of Personnel Management under this subsection with respect to a fiscal year—
 (A)shall be shown both agency-by-agency and for all agencies; and (B)shall be accompanied by the corresponding information (submitted by the Office in its report under this subsection) for the fiscal year before the fiscal year to which such report pertains, together with appropriate comparisons and analyses.
 (4)For purposes of this subsection, the term official time means any period of time, regardless of agency nomenclature— (A)which may be granted to an employee under this chapter (including a collective bargaining agreement entered into under this chapter) to perform representational or consultative functions; and
 (B)during which the employee would otherwise be in a duty status.. (b)ApplicabilityThe amendment made by subsection (a) shall be effective beginning with the report which, under the provisions of such amendment, is first required to be submitted by the Office of Personnel Management to each House of Congress by a date which occurs at least 6 months after the date of the enactment of this Act.
			
	
		April 12, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
